Title: Agreement with John Askew, 22 October 1761
From: Washington, George,Askew, John
To: 



[22 October 1761]

This Indenture made this Twenty 2d Day of October in the Year of our Lord one thousand seven hundred and sixty one Between John Askew, Joiner of the County of Fairfax of the one part and George Washington of the County of Fairfax Gentleman of the other part Witnesseth That the said John Askew for and in consideration of the Sum of Thirty eight pounds Seventeen shillgs & Eleven pence to him in hand paid by the said George Washington the Receipt whereof he doth hereby acknowledge and thereof doth acquit and discharge the said George Washington his Executors and Administrators by these Presents, Hath Granted bargained & sold and by these Presents

Doth Grant Bargain & Sell unto the said George Washington his Executors Administrators and Assigns, The following Joiners Tools now in the Possession of the said John Askew, (that is to say) Eleven pair of Hollows & Rounds, two pair of Table Plains, Six OGees—Six Ovelo’s—four Sash Plains, four Quarter Rounds, three Bead Plains, two pair of Groving Plains, two, two Square Astacles, one Snipes Bill, One Plow and six Irons, three raising Plains, one spring Plain, two Rabbet Plains, one moving Philister, four smoothing Plains, one half upright smoothing Plain, one Bone smoothing Plain, one Jointer; one long Plain, one halfround Jack Plain, two Jack Plains, one spring Brace and twelve Bitts, one Chalk Line & Roler, two Squares, two Bevils, one Scraper, one Rule, one pair of Cornish Plains, five Heading Chissels, Seven Morticeing Chissels, fourteen Gouges, thirteen Firmers, nine Rasps, two Files, two Brading Awls, one pair of Pinchers one pair of Compasses, one Spike Gimblet, 3 Gimblets, one Hand Saw, one Pannel Saw, one Tennent Saw, one Sash Saw, one Compass Saw, one Key Hole Saw, four Augurs, one Adze, one Hatchet, one Drawing Knife, two Spoke Shaves, two Punches, one turn screw, three Hammers, one Oyl Stone, one Pecking Gouge, and four Iron Dogs, and one Marker, To have and to hold the said joiners Tools unto the said George Washington his Executors Administrators and Assigns forever Provided always and these Presents are upon this Condition, That if the said John Askew his Heirs Executors or Administrators shall on or before the Twenty Second Day of October—next ensuing the date hereof pay or cause to be paid unto the said George Washington his Executors Administrators or Assigns the said Sum of Thirty eight pounds Seventeen Shillings & Eleven pence together with lawful Interest for the same from the date hereof, Then this present Indenture and every thing herein contained shall cease determine and be utterly void. In Witness whereof the said Parties have hereunto interchangeably set their hands & seals the Day & year afsd, Sealed & delivered in the presence of.
Test Thos Bishop

John Askew
Go: Washington

